         Case 1:20-cv-04387-MKV Document 2 Filed 06/11/20 Page 1 of 15



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                      Case No. 20-cv-4387
 Melissa Somosky

                Plaintiff,

        v.
                                                      COMPLAINT
 The Consumer Data Industry Association

                Defendant.




                               PRELIMINARY STATEMENT

       In June of 2019, Stacy Slaughter from the FTC arrived at the headquarters of the Consumer

Data Industry Association (“CDIA”) to deliver a talk. She reminded the audience that the last time

they met, they had been discussing an FTC report finding, inter alia, that 20% of credit reports

were inaccurate (including one bureau that had accidentally labeled thousands of persons as

terrorists). Things had not improved, and earlier that year, senior members of Congress had said

they needed to think about tearing down the credit reporting system and starting from scratch

because it had become an anticompetitive oligopoly. The situation was so embarrassing that

Senator Kennedy(R-LA) had ordered Slaughter’s boss to “get with” the Bureaus and come up with

a system that “resembled something someone would do on purpose.” Slaughter enumerated four

issues that had to be addressed, including a modicum of good faith for consumers: “a policy of

‘when it doubt, keep it out. If there was any question, CRAs should be erring on the side of

consumers and keeping out or deleting that information, not erring on the side of furnishers or

clients.” Everyone seriously needed to “do better.”
            Case 1:20-cv-04387-MKV Document 2 Filed 06/11/20 Page 2 of 15



                                         I.     PARTIES

A.     Plaintiff


       1.       Melissa Somosky is an individual and a resident of this district.


B.     Defendant

       2.       The Consumer Data Industry Association (“CDIA”) is a trade association founded

in Rochester, New York with its principal place of business in Washington DC. The CDIA has

subjected itself to the personal jurisdiction of this Court through the operation of an illegal

monopoly that harms the welfare of the citizens and businesses of this State.

                                                II.

                                 JURISDICTION AND VENUE

       3.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331.

       4.       Venue is proper in the Southern District of New York pursuant to 28 U.S.C. § 1391

because a substantial part of the events giving rise to this action occurred in this District and

Defendant is subject to this Court’s personal jurisdiction.

                                                III.

                                   STATEMENT OF FACTS

                                 The Consumer Data Industry

       5.       The original credit report was written on an index card that one highly organized

grocery store owner would share with other merchants for a fee. Whether the story is apocryphal

or not, credit reporting began as a largely informal method for local businesses to know who in

town could safely be extended credit.




                                                 2
            Case 1:20-cv-04387-MKV Document 2 Filed 06/11/20 Page 3 of 15



       6.       This was an important tool for a society that was becoming increasingly mobile,

fragmented, and transient.

       7.       Early versions of credit reports were not simply records of whether you paid your

bill on time, but whether someone was married, how long someone had lived in their house, etc.

       8.       By the late 1960s, there were more than 1500 local agencies that specialized in

providing this type of credit information. And in 1970, Congress recognized that “the banking

system is dependent upon fair and accurate credit reporting.” In order to safeguard this

information, Congress passed the Fair Credit Reporting Act which sought to govern three

industries that were collaborating on the finished product: persons providing the data such as

lenders and credit card companies (“Data Furnishers”), persons about whom the data was provided

(“Consumers”), persons aggregating, organizing, and selling the data such as Experian and Equifax

(“CRA” or “Credit Bureau”), and the individual’s consumer file containing all her data (“Credit

Reports”).

       9.       The FCRA required the industry to adopt and employ “reasonable procedures” to

ensure that Credit Reports were prepared with the “maximum possible accuracy.” Contrary to

industry lore, this is actually a rather flexible command that mandates only a sincere attempt to do

the best job possible with the tools available.

       10.      Soon after the FCRA was passed, the CDIA took over designing procedures that

would be used by all the CRAs and Data Furnishers (“Metro Guidelines” or “Consumer

Procedures”).




                                                  3
         Case 1:20-cv-04387-MKV Document 2 Filed 06/11/20 Page 4 of 15



       11.     Industry insists that this uniformity was necessary to ensure efficiency and

consistency. And while everyone knows the hassle of converting a PC file into a Mac, since

consumers do not enter the data themselves, the efficiencies inured only to the Data Furnishers

and CRAs and at the expense of consumers, as will be shown.

       12.     The Metro Guidelines conceived of the Credit Reports through mosaic evolution:

Data Furnishers would supply individual data points that would be aggregated into an image

representing a person’s credit-worthiness. Credit Reports were broken down into trade lines, and

trade lines were broken down into data fields, along with seven years of monthly payment history.

And with each new data point, the image would become more nuanced and comprehensive.

       13.     In 1997, the CDIA issued amended guidelines called “Metro2,” which are still in

use today. Metro2 controls the formatting and reporting for approximately 2.6 billion tradelines

belonging to over 200 million consumers that have been reported by more than 30,000 Data

Furnishers.

                                     Consumer Procedures

       14.     But it is not nearly so comprehensive or impressive as that sounds.

       15.     For starters, Metro2 Guidelines are updated occasionally but we do not know how

often because they are kept under tight security. We do know there is a 2011, 2013 and a 2019

version but Data Furnishers are not required to use any specific year’s Guidelines.




                                                4
            Case 1:20-cv-04387-MKV Document 2 Filed 06/11/20 Page 5 of 15



        16.     In fact, one of the largest student loan Data Furnishers currently uses the 2011

Guidelines and Experian reportedly continues to use the whatever Metro2 Guidelines were in

existence at the time any given data point was first entered. That means that if a consumer

defaulted on a debt in 2011, the CRA will continue reporting that data point using the 2011

Guidelines even if a later version of Metro2 contains new procedures that might improve accuracy.

        17.     Data Furnishers are allowed to report as much or as little information as they choose

and the vast majority of fields are never filled in. Owing to this lack

of discipline, the FTC reports that 42 million consumers have errors

in their credit reports, and 10 million have errors that can be life

altering.

        18.     The CDIA, however, insists that 98-99% of Credit Reports are free of errors—with

the caveat that “errors” are defined as only those mistakes “that could have a meaningful impact.”

        19.     Thus can 40 million errors be hidden behind two little words: “meaningful impact.”

        20.     Somosky’s Credit Report, for example, currently list her student debt as ‘included

in bankruptcy 2013’ but the tradeline is scheduled to remain on her report until 5/2026—seven

years longer than allowed by law. The ‘Pay Status’ is listed as ‘paying as agreed,’ despite the last

payment having been reported in April 12, 2019 and future payments have been ‘deferred.’

        21.     The. CRAs will not acknowledge any of these issues because the CRAs

                             acknowledge only three types of errors: immaterial errors, helpful

                             errors, and idiosyncratic errors.




                                                  5
         Case 1:20-cv-04387-MKV Document 2 Filed 06/11/20 Page 6 of 15



       22.     Immaterial Errors. Somosky’s data field for credit limit on the student loan is

blank. This is an error because the student debt had a credit limit. But the CRAs insist that, “the

exclusion of credit limit information in a credit file tradeline does not result in any meaningful

change in the credit score for a substantial majority of consumers.”

       23.     Helpful Errors.     Transunion reported that the student debt was included in

bankruptcy in 2013 but also that Somosky is “paying as agreed.” That is internally inconsistent

and allows the trade line to continue being reported long after it should have been erased. But the

CRAs will insist that this is not really a problem because keeping this trade line on the report

                              probably improves her score for at least two reasons: having a few

                              years of positive payment data is always good and having a thicker

                              credit file with an older, open, and active account is also always

                              good.

                                      24.    Idiosyncratic Errors. Student loans are the second

largest category of consumer debt, and despite the significant differences between private student

loans and federal student loans, and between qualified education loans and non-qualified education

loans, Metro2 lumps all the various types of student loans together

into a single category: “education loan.” And when asked why

Metro2 does not have any sort of way to differentiate, agents for the

CDIA’s have said, “when you are managing and organizing literally

billions of pieces of credit information with algorithms, something

as idiosyncratic as student loans wouldn't warrant such an approach.”




                                                 6
         Case 1:20-cv-04387-MKV Document 2 Filed 06/11/20 Page 7 of 15



       25.        For the CRAs, the only thing that matters is what the Data Furnisher says. To use

an admittedly facile analogy, in a game of telephone that begins with the statement “John’s brother

paid his Visa today” and ends in “Ron’s mother Lisa was born in May,” the CRAs believe that a

Credit Report is accurate if Lisa’s Credit Report lists her birthday in May and that she has a son

named Ron because “for a credit bureau, accuracy means that the contents of a consumer's credit

files are consistent with the actual credit information for that consumer as reported by the lenders

and creditors.”



                                   26.   And if 98% of Credit Reports are accurate, then all but 2%

                           of lawsuits are meritless and are met with vehement opposition that most

                           often become an ad hominem against the consumer. For example, the real

reason a consumer is denied credit is probably not inaccuracy in the Credit Report, but instead the

consumer’s lack of ambition, and the CDIA’s agent has testified that, “were building a positive

credit reputation truly a priority, we should have seen evidence in the form of securing reliable and

stable employment for an extended period of time.”

       27.        The industry has set expectations so low that everyone has begun to accept that the

CRAs are fundamentally ineffectual. And it is no wonder Congress

is saying “think that we need to start thinking about how we

reimagine it and rebuild it from the ground.”

       28.        But it is not hard to imagine what sort of things could

be done in credit reporting given technological advances.




                                                     7
         Case 1:20-cv-04387-MKV Document 2 Filed 06/11/20 Page 8 of 15



       29.     And we need not imagine it—because it already exists. An entire credit reporting

industry has grown up around the siding of the FCRA and has solved nearly every problem

complained about under the FCRA

Enterprise Procedures

       30.     The banking industry today does not depend upon the information provided in

Credit Reports issued under the Metro2 Guidelines.         Instead, there is an entirely separate

subindustry working round the clock to solve the problems created by Metro2 and give businesses

accurate and useful information (“Enterprise Procedures” or “Enterprise Guidelines”).

       31.     On the Enterprise side of the business, competition is rough, new technology is

harnessed, and the CRAs integrate products designed and built

by third parties. The CRAs work hard to solve problems, even

those that nobody ever expected them to solve

       32.     The first thing one notices is the difference in

attitude: there is no defeatism, and there is no desire to do the

bare minimum under Enterprise. Enterprise is not staffed with

angry people spitefully ensuring nobody ever gets what they need, want or deserve. Enterprise

produces an enormous literature of white papers on every imaginable nuance in credit reporting

and everything is done in excess of what is required or expected. It is the fulfillment of the very

thing Senator Kennedy demanded: a business that seems to be done intentionally.

       33.     And the results are predictably good. For example, Enterprise does not deny that

20-30% of consumer data is wrong. After all, these are sophisticated business customers who

would not believe there is such a thing as “immaterial errors.” And rather than trying to play

semantics, the CRAs went ahead and fixed the problem of inaccuracy.




                                                 8
         Case 1:20-cv-04387-MKV Document 2 Filed 06/11/20 Page 9 of 15



       34.     Data Furnishers are offered a “solution that enables you to proactively manage your

reporting process. It will flag any discrepancies against a pre-built set of rules and measure the

results through an interactive dashboard and makes it easy to report on consumer debt and gives

you confidence that your files will be accurate and FCRA-compliant.”

       35.     But this is also quite troubling. Congress imposed upon the CRAs a statutory duty

to develop reasonable procedures to ensure the maximum possible accuracy of credit reports. In

response to criticism, the CDIA insists that perfection is not possible. And yet the CRAs have a

procedure that will make data files “accurate and FCRA-compliant,” but instead of using this

power to fulfill their statutory duty, the CRAs sell it to businesses as an add-on service.

       36.     And that is simply the beginning.

       37.     Consumers are told that a student loan reporting glitch that only affects ~300,000

persons is far too idiosyncratic to merit a new procedure. But an Enterprise error affecting only

210,000 accounts is described as a “staggering” failure. “Equifax identified 210,000 accounts as

potential synthetic identity fraud. These numbers are staggering when you consider there is an

average of 4,000 accounts for each major lender.”

       38.     Enterprise admits that there is a serious problem with consumers being associated

with debts they do not owe. The CRAs actually warn debt collectors about the ~85,000 complaints

each year associated with this problem. But nowhere is it said the problem is too hard to solve. In

fact, the CRAs solved the problem: debt collectors can integrate an Enterprise Procedure into their

debt collection machinery that will eliminate or at least reduce the number of errant debts.




                                                  9
         Case 1:20-cv-04387-MKV Document 2 Filed 06/11/20 Page 10 of 15



       39.     And for the highly ambitious collectors, there are also Procedures that will show

the best time of day to contact each consumer and during tax season, will provide data showing

which consumers historically use 10% of more of their tax refund to pay down existing debt to

improve collections in the spring.

       40.     Consumers are told the CRAs have absolutely no ability to conduct legal analyses

to more accurately report the status of a debt. And yet, Enterprise provides a platform that will

analyze TCPA decisions in federal courts across the country—including intra-circuit splits—in

order to ensure that debt collectors are not subjecting themselves to unnecessary risk in regions

that historically interpret “auto-dialer” in a consumer-friendly way.

       41.     Enterprise has access to troves of “undisclosed data points” on consumers including

undisclosed assets, undisclosed payments, undisclosed liabilities, and undisclosed credit inquiries

to track your competitors as they track consumers. Enterprise can also be alerted to whenever a

consumer loses a job, gets a new job, goes on a shopping spree or has a health problem so the

sales teams and debt collectors can adjust their sales pitch or collection strategy appropriately. The

CRAs even boast that “we can help you successfully navigate your requirements to convert

sensitive PII [personally identifiable information] data into actionable insights.”

       42.     Enterprise is provided with interactive tools showing consumer sales measured

against foot traffic in the auto industry along with daily consumer sentiment reports. Think about

that. Consumers cannot even expect to have their credit limit reported accurately, or at all—but

businesses are provided with daily metrics on how consumers feel about buying a new car in rural

Georgia or downtown Chicago.




                                                 10
         Case 1:20-cv-04387-MKV Document 2 Filed 06/11/20 Page 11 of 15



       43.     And contrary to what the Bureaus tell consumers, credit limits turn out to be highly

material information. “The ratio of total outstanding balance to total credit limit for all revolving

credit heavily influences as much as 30% of one’s generic credit score.”

       44.     And it goes on and on and on. Consumer Procedures account for only 40% of a

CRAs’ business—the other 60% of revenue is earned through Enterprise Procedures. Said another

way, the CRAs devote most of their time and energy solving problems for additional fees. Said

another way, the CRAs have a vested financial incentive to keep the Consumer Procedures as bad

and faulty as possible because they can earn money fixing those problems under Enterprise

Procedures.

Monopolistic and Anticompetitive Behavior

       45.     One of the architects of the modern free market wrote that, “people of the same

trade seldom meet together, even for merriment and diversion, but the

conversation ends in a conspiracy against the public, or in some

contrivance to raise prices.”

       46.     This is a reminder that for all the ugly connotation that has

been invested in the word “conspiracy,” a Scottish economist who lived

with his mother in a town of 50,000 people had no trouble imaging that

most merchants in the community were either engaged in an active

conspiracy or were simply waiting to be invited to join.

       47.     The CDIA is a single organization that controls more than

90% of the marketplace for credit reporting procedures.




                                                 11
            Case 1:20-cv-04387-MKV Document 2 Filed 06/11/20 Page 12 of 15



        48.     The CDIA’s self-proclaimed “global thought leader” on credit reporting has

testified that: “the Metro 2 guidelines are industry-wide requirements. There is a need for

consistent reporting practices so that there is accuracy and consistency in scoring across all

consumer reporting agencies, and so that each consumer reporting agency is not making arbitrary

decisions about how to report and score credit information. It would be manifestly unreasonable

for one CRA to depart from industry custom and practice utilize industry-wide data furnishing data

specifications developed by the Consumer Data Industry Association (“CDIA”) called Metro 2.”

        49.     The CDIA has no competition developing superior procedures because there is an

agreement to use Metro 2 and only Metro 2, and Data Furnishers are forced to purchase

membership in the CDIA before they are allowed to supply data to the CRAs.

        50.     In exchange for this monopoly, the CDIA has agreed to bear the blame for all the

problems Metro2 causes and will subject itself to criticism and condemnation at every

Congressional hearing and spend all day every day being castigated by the FTC, which lets the

CRAs spend their time developing new and innovative products that don’t need to be given away

for free.

        51.     The CDIA controls the reporting requirements for a billion dollar industry upon

which American finance is dependent. And yet, the CDIA performs this job on an annual budget

of approximately five million per year. Of that, $3 million is for salaries, rent and benefits. This

means that less than $2 million per year could possibly be spent on R&D for the Metro2

Guidelines.




                                                12
         Case 1:20-cv-04387-MKV Document 2 Filed 06/11/20 Page 13 of 15



       52.     For comparison purposes, Google spends $15 billion on average on R&D each year

and the popular video game called “Grand Theft Auto” cost $265 million to develop. It would take

more than 100 years for the credit reporting system upon which this country’s banking system

rests to be as sophisticated as the graphics in the country’s second most popular video game

devoted to role playing a car thief.

       53.     There is no way to fix Metro2 with marginal changes around the edges on this sort

of budget. The only changes coming to Metro2 are more or less strips of duct tape on a fifty-year

old copy machine.

       54.     And it is not plausible to suggest that the monopolistic control exercised by the

CDIA was acquired by business acumen when you examine the product, the complaints, and the

near universal condemnation from anyone outside the conspiracy.

       55.     Creative thinking has so degraded under Metro2 that the CDIA’s Global Thought

Leader describes the ideal credit reporting market as follows: “The optimal situation would be a

homogeneous oligopoly with two or more bureaus competing on a level playing field. Each should

have similar data and be forced to compete with one another on price, value-added services, and

access to payment data from non-financial sources. If financial institutions are required to furnish

lending data, then they should do so in a competitively neutral way.”

       56.     Metro 2 is like a splint left in a broken limb that has now grown into the leg and

paralyzed the intended beneficiary. And this was done intentionally as a way to avoid complying

with the FCRA while having an ability to maintain plausible deniability.

       57.     Experian, and Transunion, and Equifax have a demonstrated level of sophistication

and innovation so utterly beyond anything contained in Metro2 that it is absurd to suggest Metro2

is the “best that can be done for consumers.”




                                                13
         Case 1:20-cv-04387-MKV Document 2 Filed 06/11/20 Page 14 of 15



                                                 IV.

                                      CLAIM FOR RELIEF

        Count One: Violation of Section Two of the Sherman Act

        58.     Plaintiff hereby incorporates the allegations in the preceding paragraphs as if fully

set forth herein.

        59.     Plaintiff incurred several non-qualified education loans from Sallie Mae in 2005

and 2006 (“Tuition Answer Loans”) while at the College of William and Mary.

        60.     The Tuition Answer Loans were discharged in 2013 by this Court, and the trade

lines were scheduled to be removed from her Credit Report by 2020.

        61.     Sallie Mae refused to update her Credit Reports to reflect discharge of the Tuition

Answer Loans, which forced Plaintiff to bring suit in this Court in 2019.

        62.     Somosky thereafter entered into a confidential settlement.

        63.     However, after the CRAs reported the loans were discharged in bankruptcy, they

also re-aged the trade lines so that they would remain on her Credit Reports for another seven

years, causing her credit score to drop by 100 points.

        64.     Plaintiff submitted disputes to the CRAs, all of which were rejected. The CRAs

will not remove the negative and inaccurate remarks because the CDIA has mandated that the

CRAs accept whatever information the Data Furnishers report even when that information is

patently contradicted by other information in her Credit Reports, such as her lack of any

bankruptcy in the last 10 years.

        65.     The Sherman Act is primarily geared towards protecting consumer welfare. The

CDIA’s acquisition of total and complete control over the means of credit reporting has led to a

disastrous environment for consumer welfare.




                                                 14
        Case 1:20-cv-04387-MKV Document 2 Filed 06/11/20 Page 15 of 15



       66.     The CDIA is engaged in anticompetitive behavior preventing the CRAs and other

market participants from competing to develop new methodologies in credit reporting. But for the

CDIA’s monopolistic control over the credit reporting though Metro2, Somosky would not have

spent the last year of her life trying to fix this problem and would have access to a competitive

marketplace that would create accurate and reliable Credit Reports using reporting procedures such

as those utilized by the CRAs for businesses.

       67.     The aforesaid behavior constitutes exercise of monopolistic power in violation of

Section 2 of the Sherman Act, 15 U.S.C. § 2.


                                                  V.

                                             PRAYER

       68.     Plaintiff requests trial by jury on all issues so triable and that Defendant be cited to

appear and judgment be entered against Defendant and for:

       (1)     preliminary and permanent relief as is necessary and appropriate to restore
               competitive conditions in the markets affected by the CDIA’s unlawful conduct;

       (2)     Actual damages, treble damages, and punitive damages;

       (3)     Attorneys’ fees and the costs of this action;

       (4)     such additional relief as it may find just and proper.

                                                Respectfully submitted this ninth day of June 2020,


                                                /s/ Austin Smith

                                                Austin C. Smith
                                                Smith Law Group LLP
                                                3 Mitchell Place
                                                New York, New York 10017
                                                (917) 992-2121
                                                austin@acsmithlawgroup.com




                                                  15
